Mr. Justice Gordon
delivered the opinion of the court, May 7th 1879.
It is very certain that O’Dea, the president of the board of directors, had no power, merely by virtue of his office, to employ teachers. *397By the Act of April 11th 1862, teachers can only be selected by the school board, and so specific is this act, upon this subject, that it requires the names of the members voting, both in the affirmative and negative, to be recorded upon the minutes. This is the only manner in which teachers can be selected, and, from the very nature of things, this power cannot be delegátéd. Before effect could be given to the contract, exhibited by the plaintiff, it was necessary to show, not only that O’Dea was the regularly constituted agent of the board, but that Miss Padden had been selected as a teacher by the previous action of the directors.
This statute is a valuable one, intended to compel the expression of each individual member of the school board on a subject all-important in the public education, and this for the very purpose of preventing jobbery, and the exercise of a one-man power, in the . conduct of our common schools ; we are, therefore, not inclined to permit the abrogation of its force and efficiency by a weak construction designed to meet a particular case.
The plaintiff failed in that he did not show authority in the pretended agent who executed the contract, and in that he did not show that his daughter had been previously designated by the board as one for the services of whom such a contract might be made. But not only was this contract unwarranted in itself, but the court permitted it to be used to override a previous resolution of the board, of April 28th 1877, by which the vacation for the months of July and August had been ordered, and so to absolutely strip that body of its proper and lawful discretion in the government of the schools. On the 7th of July, the directors ordered the vacation already directed by the ordinance above mentioned, but to this the contract of O’Dea was opposed, and to it the court below gave effect, to the exclusion of the action of the board. This was all wrong. O’Dea and the secretary were not the school board, and their assumption of power was wholly unwarranted. Even supposing the contract to have been properly authorized, it, nevertheless, could not take from the public authorities the reasonable control and government of the schools. In every contract for the employment of teachers, such power must be taken to be reserved, otherwise great detriment might result to the administration of this important public trust and its efficiency might be seriously crippled. Public officers cannot, by contract, or otherwise, make over to private persons, their functions or powers, for these are committed to them for the public welfare and not for private gain. As long as their contracts do not compromise the common good, or tend to defeat the purposes for which they are elected, they may be enforced, but when they pass this line they have no legal efficacy.
Judged by this standard, the resolution of the 7 th of July, seems to us, to have been but a reasonable and proper exercise of official discretion, and should have been admitted in evidence. For the *398two months which Miss Padden taught, she was entitled to pay, not because of the contract made with the president, but because the school district had, Avithout objection, received her services; for these two months’ services she received full compensation; this Avas all she had a right to demand, and, so, it folioavs, that the present action Avas not well brought.
We may take occasion to say here, that no contract for the employment of teachers should extend beyond the current school year. There are tAvo reasons why such contracts should not be allowed: first, the incoming board should be left free to act for itself, unencumbered by the acts of its predecessor ; second, the action of the county superintendent in refusing, as he may, certificates to teachers thus employed, may give rise to serious embarrassments and lead to disputes and complications that should, when possible, be avoided.
Judgment reversed.